Proceeding pursuant to CPLR article 78 to review a determination of respondent, dated January 6, 1984, which, after a hearing, found petitioner guilty of certain charges, revoked its liquor license and imposed a $1,000 bond claim.
Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
There was sufficient evidence to support the determination that (1) petitioner aided or abetted the sale of alcohol at an unlicensed premises, in violation of Alcoholic Beverage Control Law § 100 (1) and 9 NYCRR 53.1 (h), and (2) the conduct of petitioner leading to the issuance of a summons for operating an unlicensed bottle club was improper (300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176; 9 NYCRR 53.1 [n]).
Furthermore, we do not find the penalty shockingly disproportionate to the offense (Matter of Pell v Board of Educ., 34 NY2d 222). Lazer, J. P., Gibbons, O’Connor and Brown, JJ., concur.